414 S.E.2d 440 (1992)
Gregory Michael DOWELL, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record Nos. 0417-90-2, 0418-90-2.
Court of Appeals of Virginia.
March 10, 1992.
Stephen A. Palmer, for appellant.
Linwood T. Wells, Jr., Asst. Atty. Gen. (Mary Sue Terry, Atty. Gen., on brief), for appellee.
Before KOONTZ, C.J., and BAKER, BENTON, COLEMAN, MOON, WILLIS, ELDER and BRAY, JJ.

UPON REHEARING EN BANC
On August 20, 1991, a panel of this Court reversed and remanded the convictions of Gregory Michael Dowell. See 12 Va.App. *441 1145, 408 S.E.2d 263 (1991). A dissenting opinion was filed in the panel decision. The Commonwealth's petition for rehearing en banc was granted and heard on January 22, 1992. For the reasons stated in the panel's majority opinion, the convictions are reversed, the stay of this Court's August 20, 1991 mandate is lifted, and the matters are remanded to the Circuit Court of New Kent County.
BAKER and MOON, JJ., would affirm the convictions for the reasons stated in the dissenting opinion of the original panel decision.
The trial court shall allow court-appointed counsel for the appellant an additional $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct out-of-pocket expenses.
This order shall be published and certified to the trial court.